Exhibit 10.1

 

Confidential

 

 

 

 

 

 

 

 

 

 

THE EXCLUSIVE SERVICE AGREEMENT

 

AMONG

 

GUANGZHOU YUZHI MDT INFO TECH LTD.

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN)Co, LTD.

 

AND

 

THE COMPANIES LISTED IN APPENDIX I

 

AUGUST 5, 2015

 

 

 

 

 

 

 

 

 

 

 

 



 



  

THE EXCLUSIVE SERVICE AGREEMENT

 

THIS EXCLUSIVE SERVICE AGREEMENT (this "AGREEMENT") is entered into as of AUGUST
5, 2015 in Guangzhou, the People's Republic of China ("CHINA" or "PRC") by and
among the following five Parties:

 

(1)    MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (YIGO)

 

REGISTERED ADDRESS: Shenzhen Nanshan Garden of the arts Ma Gulong industrial
zone of 309A

 

(2)    GUANGZHOU YUZHI MDT INFO TECH LTD.( "YUZHI")

 

REGISTERED ADDRESS: Unit 1601, No 439, Dongfeng Road, Yuexiu District, Guangzhou

 

(3)    SUBSIDIARIES listed in Appendix 1 hereof (the "YUZHI Subsidiaries").

 

(In this Agreement, YIGO, YUZHI and YUZHI Subsidiaries shall hereinafter be
referred to as a "PARTY" individually, and collectively "PARTIES".)

 

WHEREAS:

 

(1)   YIGO is a management and consultation company, which owns a series of
managing and consulting services applicable to software business.

 

(2)    As a company specialized in outdoor advertising business, YUZHI owns
software fronts and has already been granted necessary licenses therefore.

 

(3)    As software companies established in various locations in China, YUZHI
Subsidiaries own outdoor software fronts, and are entitled to carrying on
advertising business in their respective local places.

 

(4)    In order to give YIGO the actual control of YUZHI and YUZHI Subsidiaries,
YUZHI and YUZHI Subsidiaries intends to irrevocable entrust to YIGO the right of
management and operation of YUZHI and YUZHI Subsidiaries and the
responsibilities and authorities of their shareholders and directors of -Media
and YUZHI Subsidiaries.

 

(5)   YIGO agrees to accept the entrustment of YUZHI and YUZHI Subsidiaries, and
to exercise the right of management and operation of YUZHI and YUZHI
Subsidiaries and the responsibilities and authorities of their shareholders and
board of directors of -Media and YUZHI Subsidiaries.

 



 2 



 

NOW, THEREFORE, after friendly consultations among them, the Parties hereby
agree as follows:

 

ARTICLE 1 - DEFINITION

 

1.1    Unless to be otherwise interpreted by the terms or in the context herein,
the following terms in this Agreement shall be interpreted to have the following
meanings:

 

"SERVICE FEES" means the provision of management and consultation services
charged by YIGO hereunder.

 

"SOFTWARE PUBLISHER" means YUZHI and/or the YUZHI Subsidiaries.

 

1.2    References in this Agreement to any laws and regulations (the "LAWS")
shall include reference (1) at the same time to the amendments, changes,
supplements and reformulations of such Laws, whether or not the effectiveness of
the same is prior to or after the execution of this Agreement; and (2) at the
same time to other decisions, notices and rules formulated or becoming effective
according to such Laws.

 

1.3    Unless otherwise specified in the context of this Agreement, the Article,
sub-article, section or paragraph mentioned herein shall refer to the
corresponding content in this Agreement accordingly.

 

ARTICLE 2 - LICENSES AND SERVICES BY YIGO

 

2.1    YUZHI and YUZHI Subsidiaries agree to irrevocably entrust the right of
management and operation of YUZHI and YUZHI Subsidiaries and the
responsibilities and authorities of their shareholders and board of directors to
YIGO in accordance with the terms and conditions of this Agreement. YIGO agrees
to exercise the aforesaid rights and responsibilities in accordance with the
terms and conditions of this Agreement.

 

2.2    The said entrustment is irrevocable and shall not be withdrawn, unless
the Agreement is terminated pursuant to written agreement of both parties.

 

2.3    The purpose of the entrusted operation is that YIGO shall be in charge of
the normal business operations of YUZHI and YUZHI Subsidiaries and perform the
responsibilities and rights of YUZHI and YUZHI Subsidiaries's investors and
directors. During the term of the entrusted operation, YIGO, as the entrusted
manager, shall provide full management to YUZHI and YUZHI Subsidiaries's
operations.

 

2.4    The contents of the entrusted operation shall include but not be limited
to the following:

 

  1) YIGO shall be in charge of all aspects of YUZHI and YUZHI Subsidiaries's
operations; nominate and replace the members of YUZHI and YUZHI Subsidiaries's
board of directors, and engage YUZHI and YUZHI Subsidiaries's management staff
and decide their compensation.

  



 3 



 

  2) YIGO shall manage and control all the funds of YUZHI and YUZHI
Subsidiaries. The accounts of YUZHI and YUZHI Subsidiaries shall be managed
solely by YIGO. The seals and signatures for such account shall be the seals and
signatures of the personnel appointed and confirmed by YIGO. All the cash of
YUZHI and YUZHI Subsidiaries shall be kept in this entrusted account and shall
be handled through this account, including but not limited to receipt of all
YUZHI and YUZHI Subsidiaries' business income, current working capital,
recovered account receivables, and the payment of all account payables and
operation expenses, employee salaries and asset purchases.

 

  3) All the matters of YUZHI and YUZHI Subsidiaries, including but not limited
to internal financial management, day-to-day operation, external contact
execution and performance, tax filing and payment, change of rights and
personnel, shall be controlled and managed by YIGO in all aspects.

 

  4) YIGO shall enjoy all the other responsibilities and rights enjoyed by YUZHI
and YUZHI Subsidiaries' investors in accordance with the applicable law and the
articles of association of YUZHI and YUZHI Subsidiaries, including but not
limited to the following:

 

  a. Deciding YUZHI and YUZHI Subsidiaries' operation principles and investment
plan;   b. Nominating the members of the board of directors;   c. Discussing and
approving the report of the executive officers;   d. Discussing and approving
the annual financial budget and settlement plan;   e. Discussing and approving
the profit distribution plan and the loss compensation plan;   f. Resolving on
the increase or decrease of the registered capital;   g. Resolving on the
issuance of the corporate bond;   h. Resolving on the matters including merger,
division, change of corporate form, dissolution and liquidation of the company;
  i. Amending the articles of association;   j. Other responsibilities and
rights provided by YUZHI and YUZHI Subsidiaries' articles of association.

 

5)   YIGO enjoys all the other responsibilities and rights enjoyed by YUZHI and
YUZHI Subsidiaries' board of directors and executive officers in accordance with
the applicable law and the articles of association of YUZHI and YUZHI
Subsidiaries, including but not limited to the following:

 

  a. Executing the resolution of the investors;   b. Deciding the company's
operation plan and investment scheme;   c. Composing the annual financial budget
and settlement plan;   d. Formulating the profit distribution plan and the loss
compensation plan;

 



 4 



 

  e. Formulating the plans regarding to the increase or decrease of the
registered capital and the issuance of the corporate bond;   f. Formulating the
plans regarding to the matters including merger, division, change of corporate
form and dissolution of the company;   g. Deciding on the establishment of the
internal management structure of the company;   h. Formulating the basic rules
and regulations of the company;   i. Representing the company to sign relative
documents;   j. Other responsibilities and rights provided by YUZHI and YUZHI
Subsidiaries' articles of association.

 

2.6    Except those the ownership of which belongs to YUZHI and YUZHI
Subsidiaries, all other Software Machines refitted or provided by YIGO hereunder
shall belong, in terms of ownership, to YIGO, while YUZHI and YUZHI Subsidiaries
shall only have the right to use the same during the valid term of this
Agreement.

 

ARTICLE 3 - SERVICE FEES

 

3.1    The Service Fees to be charged by YIGO for its provision of services
hereunder shall be as follows:

 

(1)    Service Fees to be paid by the Software development shall equal to 100%
of the residual return of the Software development which can be waived by YIGO
from time to time in its sole discretion.

 

(2)    The amount of Service Fees agreed in (1) above shall be shared among the
Software development pro rata on a monthly basis according to their actual
incomes from main business in the current month.

 

3.2    Upon written agreement between YIGO and the Software development, the
fees agreed in Article 3.1 or their calculation percentage may be adjusted
according to the circumstances in the actual performance, with particulars
thereof to be stipulated in separate supplementary agreements to be entered into
between the two Parties as an appendix hereto.

 

3.3    The Software development shall, in accordance with this Article 3, pay
promptly the amounts due and payable to YIGO to the bank account designated by
YIGO. In case that YIGO is to change its bank account, YIGO shall notify the
Software development thereof in writing seven (7) working days in advance.

 

ARTICLE 4 – EXCLUSIVITY

 

4.1    Without the prior consent in writing by YIGO, none of the Software
development may accept any management and consulting services from any other
third parties.

 



 5 



 

4.2    YIGO shall no longer provide any other software companies at the local
places of the Software development with management and consulting services
similar to those hereunder. However, this Article does not restrict YIGO from
providing such similar services to software development in other cities. Such
new software development may, through signing Acknowledgement Letter in the form
of Appendix 2 hereof, become a party of this Agreement, to enjoy the same rights
of the other Software development and to assume the same obligations of the
other Software Publishers; provided that such new software development shall
perform, starting from the date of execution of the Acknowledgement Letter, the
payment obligations hereunder of the Exclusive Service Fees. As the rights and
obligations of the Software development hereunder are severable and independent
from each other's, such new software development will not, by their joining in
this Agreement, affect in any way the rights and obligations of the existing
Software Publishers, with the joining-in of such new software development only
subject to the confirmation thereof by YIGO in signing an agreement among them.
The Software development agree hereby irrevocably and unconditionally to such
joining-in, and confirm further that any issue concerning the joining-in of new
software development for business cooperation hereunder will not be subject to
the agreement of the existing Software Publishers.

 

ARTICLE 5 - INTELLECTUAL PROPERTY

 

5.1    The rights of intellectual property concerning the work product created
during the process of services provision by YIGO hereunder shall belong to YIGO.

 

5.2    During the valid term of this Agreement, if YIGO develops any new
technology that may be used in the daily software business or management of the
Software Publishers, or provides the Software development with other services
not included herein at their request, the Parties agree to cooperate with each
other thereon in the way, in priority, agreed herein or in the way most similar
to that agreed herein, with necessary adjustments to be made to the Service Fee
payment percentage agreed in Article 3.

 

ARTICLE 6 – CONFIDENTIALITY

 

6.1    No matter if this Agreement is terminated or not, the Parties shall be
obliged to keep in strict confidence the commercial secret, proprietary
information and customer information in relation to other Parties and any other
non-open information of other Parties which they may become aware of as the
result of their performance hereof (collectively, "CONFIDENTIAL INFORMATION").

 

Unless with prior consent of such other Parties in writing or required to
disclose to parties other than Parties hereof according to relevant laws,
regulations or listing rules, no Party shall disclose the Confidential
Information or any part thereof to any parties other than Parties hereof; unless
for the purpose of performance hereof, no Party shall use directly or indirectly
the Confidential Information or any part thereof for any other purposes, or it
shall bear the default liability and indemnify the losses.

 



 6 



 

6.2    Upon termination of this Agreement, the Parties shall, upon demand by
other Parties providing the Confidential Information, return, destroy or
otherwise dispose of all the documents, materials or software containing the
Confidential Information and suspend using such Confidential Information.

 

6.3    Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 7 – UNDERTAKINGS AND GUARANTEES

 

YIGO, YUZHI and YUZHI Subsidiaries hereby undertake and guarantee for each of
its own that:

 

7.1    it is a company of limited liabilities duly registered and legally
existing under the PRC laws with independent legal person status, and with full
and independent status and legal capacity to execute, deliver and perform this
Agreement, and may act independently as a subject of actions;

 

7.2    its has full internal power and authority within its company to execute
and deliver this Agreement and all the other documents to be entered into by it
in relation to the transaction referred to herein, and it has the full power and
authority to complete the transaction referred to herein. This Agreement shall
be executed and delivered by it legally and properly, and constitutes the legal
and binding obligations on it and is enforceable on it in accordance with its
terms and conditions;

 

7.3    it has all business licenses necessary for its business operations as of
the effective date of this Agreement, has full rights and qualifications to
engage in its currently engaged businesses, may perform its obligations
hereunder, and will maintain, during the valid term of this Agreement, the
validity of all its such business licenses; and

 

7.4    it shall inform promptly the other Parties of any litigations it is
involved in and other disadvantageous circumstances that may affect the
performance hereof, and shall endeavor at its best efforts to prevent the
deterioration of losses caused by such litigations or other disadvantageous
circumstances.

 

ARTICLE 8 – AGREEMENT TERM

 

8.1    The Parties hereby confirm that, once this Agreement is formally executed
by the Parties, this Agreement shall be retrospectively effective as far as the
date AUGUST 5,2015; unless terminated earlier by the Parties in writing, this
Agreement shall be valid for a term of ten (10) years starting from the date
AUGUST 5,2015.

 

Notwithstanding the provision in the preceding sentence, as the rights and
obligations of each of the Software development there under are separate and
independent from each other, upon agreement in writing by YIGO, this Agreement
may be terminated only in relation to any one of the Software Publishers, with
such termination not subject to the agreement of the other Software Publishers.

 



 7 



 

8.2    The Parties hereby confirm that, from the year 2011 onward, the amount of
the Service Fees shall be negotiated on January 1 each year, with any adjustment
thereto (if any) to be made in writing as an appendix hereto.

 

8.3    Upon termination of this Agreement, each Party shall continue to abide by
its obligations under Articles 3 and 6 hereunder.

 

ARTICLE 9 – NOTICE

 

9.1    Any notice, request, demand and other correspondences made as required by
or in accordance with this Agreement shall be made in writing and delivered to
the relevant Party.

 

9.2    The abovementioned notice or other correspondences shall be deemed to
have been delivered when it is transmitted if transmitted by facsimile or telex;
it shall be deemed to have been delivered when it is delivered if delivered in
person; it shall be deemed to have been delivered five (5) days after posting
the same if posted by mail.

 

ARTICLE 10 – DEFAULT LIABILITY

 

10.1  The Parties agree and confirm that, if any Party (the "DEFAULTING PARTY")
breaches substantially any of the agreements made under this Agreement, or fails
substantially to perform any of the obligations under this Agreement, such a
breach shall constitute a default under this Agreement (a "DEFAULT"), then the
non-defaulting Party whose interest is damaged thereby shall have the right to
require the Defaulting Party to rectify such Default or take remedial measures
within a reasonable period. If the Defaulting Party fails to rectify such
Default or take remedial measures within such reasonable period or within ten
(10) days of the non-defaulting Party notifying the Defaulting Party in writing
and requiring it to rectify the Default, then the non-defaulting Party shall
have the right, at its own discretion, to (1) terminate this Agreement and
require the Defaulting Party to indemnify it fully for the damage; or (2) demand
the enforcement of the Defaulting Party's obligations hereunder and require the
Defaulting Party to indemnify it fully for the damage.

 

10.2  The Parties agree that any of the following events shall be deemed to have
constituted the Default:

 

(1)   Any of YUZHI Subsidiaries or their respective shareholders breaches any
provisions of the Entrustment Agreement on Shareholder's Voting Rights PROXY
AGREEMENT entered into by it with YIGO;

 

(2)   Any of YUZHI Subsidiaries or their respective shareholders breaches any
provisions of other Agreements entered into by it with YIGO on AUGUST 5,2015.

 

10.3  The Parties agree and confirm that under no circumstances shall YUZHI and
YUZHI Subsidiaries be able to demand termination of this Agreement for whatever
reason, unless the Laws or this Agreement provides for otherwise.

 



 8 



 

10.4  Not withstanding any other provisions herein, the validity of this Article
10 shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 11 – FORCE MAJEURE

 

In the event of earthquake, typhoon, flood, fire, war, computer virus, loophole
in the design of tooling software, internet system encountering hacker's
invasion, change of policies or laws, and other unforeseeable or unpreventable
or unavoidable event of force majeure, which directly prevents a Party from
performing this Agreement or performing the same on the agreed condition, the
Party encountering such a force majeure event shall forthwith issue a notice by
a facsimile and, within thirty (30) days, present the documents proving the
details of such force majeure event and the reasons for which this Agreement is
unable to be performed or is required to be postponed in its performance, and
such proving documents shall be issued by the notaries office of the area where
such force majeure event takes place. The Parties shall consult each other and
decide whether this Agreement shall be waived in part or postponed in its
performance with regard to the extent of impact of such force majeure event on
the performance of this Agreement. No Party shall be liable to compensate for
the economic losses brought to the other Parties by the force majeure event.

 

ARTICLE 12 – MISCELLANEOUS

 

12.1  This Agreement shall be prepared in the Chinese language in six (6)
original copies, with each involved Party holding one (1) copy hereof.

 

12.2  The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to the PRC Laws.

 

12.3  Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission for arbitration in Guangzhou in accordance with the
arbitration rules of such Commission, and the arbitration award shall be final
and binding on the Parties involved in such dispute.

 

12.4  Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and the
exercise of its rights, powers and remedies by a Party shall not preclude its
exercise of its other rights, powers and remedies by such Party.

 

12.5  Any failure or delay by a Party in exercising any of its rights, powers
and remedies hereunder or in accordance with laws (the "PARTY'S RIGHTS") shall
not lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party's Rights shall not preclude such Party from exercising
such rights in any other way and exercising the remaining part of the Party's
Rights.

 



 9 



 

12.6  The titles of the Articles contained herein shall be for reference only,
and in no circumstances shall such titles be used in or affect the
interpretation of the provisions hereof.

 

12.7  Each provision contained herein shall be severable and independent from
each of other provisions, and if at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected as a
result thereof.

 

12.8  Once executed, this Agreement shall replace any other legal documents
entered into by the relevant Parties hereof in respect of the same subject
matter hereof.

 

12.9  Any amendments or supplements to this Agreement shall be made in writing
and shall take effect only when properly signed by the Parties to this
Agreement.

 

12.10 No Party shall assign any of its rights and/or obligations hereunder to
any parties other than the Parties hereof without the prior written consent from
the other Parties.

 

12.11 This Agreement shall be binding on the legal successors of the Parties.

 

12.12 The rights and obligations of each of the YUZHI Subsidiaries hereunder are
independent and severable from each other, and the performance by any of the
YUZHI Subsidiaries of its obligations hereunder shall not affect the performance
by any other of the YUZHI Subsidiaries of their obligations hereunder.

 

12.13 Each of the Parties undertakes to declare and pay respectively according
to the Laws any taxes in relation to the transaction hereunder.

 

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

 



 10 



 

IN WITNESS HEREOF, the Parties have caused this Exclusive Service Agreement to
be executed in Guangzhou as of the date first herein above mentioned.

 

WENBIN YANG         Signature by: /s/ Wenbin Yang         PING LI          
Signature by: /s/ Ping Li  

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Company chop)

 

Signature by:   /s/  [ex10i01.jpg]   Name:     Position: Authorized
Representative  

 

GUANGZHOU YUZHI MDT INFO TECH LTD (Company chop)

 

Signed by: /s/ Ping Li   Name:     Position: Authorized Representative  

 

SHENZHEN QIANHAI ZHUO ZUICHANG TIAN TECHNOLOGY CO., LTD. (Company chop)

 

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 

GUANGZHOU ROUNGSHENG MDT INFO TECH LTD (Company chop)

  

Name:  [ex10i02.jpg]   Position: Authorized Representative  

 



 11 



 

APPENDIX 1 – YUZHI SUBSIDIARIES

 



COMPANY NAME  REGISTERED ADDRESS   REGISTER ED CAPITAL     LEGAL REPRESENTATIVE
  EQUITY STRUCTURE SHENZHEN QIANHAI ZHUO ZHICHANG TIAN TECHNOLOG Y CO., LTD. 
Room 201, Block A, NO 1 Qianwan road QianHaiShen Port Cooperative District,
Shenzhen                 RMB 10,000,000  Zuyue Xiang  GUANGZHOU YUZHI MDT INFO
TECH LTD100%   GUANGZHOU RONGSHENG MDT INFO TECH LTD  Unit 1601, No 439,
Dongfeng Road, Yuexiu District, Guangzhou  RMB 1,000,000  Zuyue Xiang  SHENZHEN
QIANHAI ZHUO ZHICHANG TIAN TECHNOLOGY CO., LTD. 100%

 



 12 



 

APPENDIX 2 - ACKNOWLEDGEMENT LETTER

 

[      ] CO., LTD. (with its registered address at [     ], the "NEW PARTY")
agrees hereby to join in as an independent contractor the Exclusive Service
Agreement entered into by SHENZHEN YIGO MANAGEMENT AND CONSULTATION CO., LTD.,
GUANGZHOU YUZHI CO.,LTD. and other parties thereto on [ ], 2015, as to become
one of the companies defined as "YUZHI Subsidiaries" therein to carry out
cooperative issues with SHENZHEN YIGO MANAGEMENT AND CONSULTATION CO., LTD., and
GUANGZHOU YUZHI CO.,LTD. under that agreement. Having signed this
Acknowledgement Letter, the New Party is deemed to have made the same
undertakings and guarantees as have been made by the YUZHI Subsidiaries under
the Exclusive Service Agreement, and it further agrees to perform the
obligations to be performed by the YUZHI Subsidiaries under the Exclusive
Service Agreement, and recognizes the rights and obligations of all the parties
under the Exclusive Service Agreement. As for the New Party, the cooperation
under that agreement shall begin on the date upon which this Acknowledgement
Letter is executed by the New Party and SHENZHEN YIGO MANAGEMENT AND
CONSULTATION CO., LTD.

 

NEW PARTY (Corporate Seal)       Signed by:
                                                     Name:   Position:
Authorized Representative  

 

MOVE THE PURCHASE CONSULTING MANAGEMENT (SHENZHEN) CO., LTD (Corporate Seal)

 

Signed by:                                                        Name:  
Position: Authorized Representative  

 

 

 13

 

 

